UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1659


In re:   DERRICK LAMONT ROBERTSON

                       Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:13-hc-02274-BO)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derrick Lamont Robertson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick    Lamont   Robertson       petitions      for   a   writ   of

mandamus, alleging that the district court has unduly delayed

ruling on his habeas petition.                He seeks an order from this

court directing the district court to act.                 We find the present

record   does   not     reveal   undue       delay   in   the   district    court.

Accordingly, we grant leave to proceed in forma pauperis and

deny   the   mandamus    petition.       We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  PETITION DENIED




                                         2